r .._    l .




                     TEE    ATIYORNEY            GENERAL
                                 OF   TEXAS
                                 AUEWXN   11. TEXAn
  WILL     BVILSON




         Honorable Joe Resweber               Oplnlon Ro. WW-130
         County Attorney
         Harris County                        Re:Can a former elected
         Houston 2. Texas.                       official. now an apoolnt-
                                                 ive county employee; add
                                                 his prlor service as an
                                                 elected official to his
                                                 service as a county
                                                 employee for the purpose
                                                 of receiving a county
         Dear Mr. Resweber ‘.                    pensIon?
                  This Oplnlon Is in reply to your request of May 2,
         1957, In which you ask the following question:
                          “Can a former elected official, now an
                     appolntlve County Employee, add his prfor
                     service as an elected official to his sop-
                     vice as a County Bnplogee ftr the purpose of
                     recefvlng a County pension?
                  Section 62 (b), Article XVI of the Constitution of
         Texas provides in part:
                          ‘Each county shall have the right to
                     provide for and administer a Retfrement,
                     Dlsabllltg and Death Compensatfon Fund for
                     the appolntlve ofclcers and employees of
                     the county. . . a
                  Section 62 (a) of Article XVI of the Constitution
         of Texas provides in part:
                          “The Legislature shall have the right
                     to levy taxes to provide a Retirement, Dis-
                     ability and Death Compensation Fund for the
                     appointlve of;ficersand employees of the
                     State; . . .
                  Pursuant to this constitutional authorlzatl,on,the
         Legislature provided for a retirement system for state em-
         ployees in Acts of the 50th Legislature, Regular Session,
         ch. 352, p..697, which, as amended, appears as Article
Honorable Joe Resweber,      page   2       ww-130



6228a,   Vernon's Civil Statutes.
         In Farrar, et al v. Board of Trustee
Retirement System of Texas, et al, 150'Tex. 5
  8 (1951) th C      t in dealing with the pr
Article 6228a, ipe%   of Section 62 (a), Article XVI of the
Constitution of Texas and says:
               "Construing that amendment In the light
          of fts purpose, we have no doubt that, just
          as they had already done for the teachers, the
          people meant to limit the beneffts of that fund
          to appointed officers and employees of the state;
          . 0 a
         The provfsions of subsectfons (a) and (b) of
Section 62, Artfcle XVI of the Constitution of Texas are
Identical Insofar as they both provide that the Legislature
shall have the right to levy taxes to provide for the retire-
ment plan for the appointive officers and employees of the
respective political divfslons.   Therefore, when the Supreme
Court of Texas holds that the beneffts of the retirement plan,
as to state employees, are to be limited to appointed officers
and employees, it is our opinion that the statement may be
cited as authority In regard to county employees as well.
         In addftfon to the opinion fn the Farrar case, the
clear ommlsion of any reference to electlveoff"icials In the
constitutfonal amendment, coupled with the express reference
to appointfve offfcials fn the same amendment, requires us to
hold that in our opfnlon a former elected official, who is now
an appolntive county employee, may not add his prior service
as an elected offielal to his service as a county employee for
the purpose of receiving a county pensfon,   FOP this reason
your question must be answered in the negative.
                              SUMMARY
               A former elected offioial, now an appolnt-
               ive county employee, may not add his prior
               service as an elected official to his serv-
               ice as a county employee for the purpose
               of receiving a county pension,
Honorable Joe Resweber,    page 3           ww-130



                                 Your8 very truly,
                                 WILL WIIsOFl
                                 Attorney General



                                 BY
                                    Ansfstant
WCR:jlsrh
APPROVED:
OPINION COMMITTEE:
H. Grady Chandler,
           Chairman
James W. Wilson
Ralph R. Rash
Fred Werkenthfn
REVIEWEDFORTREATTOR??EYGENERAL
Byr   Gee. P. Blackburn